Citation Nr: 0119644	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder to include depression, generalized anxiety disorder 
and post traumatic stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from October 1971 to September 
1974.

This appeal arises from an October 2000 rating decision of 
the Detroit, Michigan Regional Office (RO).  

The issue of entitlement to a permanent and total disability 
rating for pension purposes is the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  There is no current low back disability.

2.  The veteran's psychiatric disability to include 
depression and generalized anxiety disorder was not initially 
manifest during service nor was depression manifest within 
the first post service year.

3.  There is no current medical evidence of PTSD.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2000).

2.  The veteran's psychiatric disability to include 
depression, generalized anxiety disorder and PTSD was not 
incurred in or aggravated during service nor may a psychosis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

The service medical records show that in early November 1972, 
the veteran had been nervous with stomach problems and 
insomnia since the death of an aunt.  He appeared to be 
anxious and upset.  The impression was situational reaction.  
A second notation includes the impression of situational 
(guilt) reaction.  

The veteran was hospitalized for 4 days in November 1972 for 
extreme depression.  He had been seen as an outpatient 
concerning his grief reaction over the death of an aunt.  She 
was a close relative who had died unexpectedly.  The veteran 
was admitted for rest and sedation.  He was crying and 
depressed.  Affect was limited.  The veteran was allowed to 
sleep with Valium for sedation.  He was counseled by the 
chaplain and allowed out overnight.  Great improvement 
occurred and the veteran was returned to duty.  The diagnosis 
was acute situational depression.  

In March 1973, the veteran was seen for a back problem.  It 
was noted that he had been lifting weights.  The impression 
was muscle soreness.  

The September 1974 separation examination is silent regarding 
psychiatric or back disabilities.  

A November to December 1994 VA hospital report shows that the 
veteran had suffered from alcohol dependence over the last 26 
years.  He also suffered from depressive feelings secondary 
to withdrawal from alcohol.  The diagnosis was alcohol and 
cocaine dependence.  

In July 2000 the veteran indicated that anxiety attacks were 
triggered in service due to the death of a close relative and 
a cousin in Vietnam.  His parents died within one year of 
each other and he still suffered from sleep disturbance, 
memory lapses, nightmares and blackouts. 

A May 2000 VA hospital summary shows that the veteran's uncle 
had recently died and the veteran had started to drink 
alcohol again and use cocaine.  The diagnosis was adjustment 
disorder with depression and polysubstance abuse.  

On VA orthopedic examination in September 2000, the veteran 
complained of fairly constant low back pain and spasm.  He 
could not bend or lift anything.  Back pain dated from 
service but had been worse in the last year.  Reportedly, 
while working on an aircraft carrier during service he had 
strained his lower back resulting in pain and stiffness.  
Since that time he had had numerous back injuries.  On 
examination, there was normal lumbar lordosis.  There was no 
spasm, muscle atrophy or scoliosis.  Lower limbs were 
negative for neurological deficit.  X-rays of the lower back 
were within normal limits.  The diagnosis was subjective 
complaint of low back pain without any evidence of residual 
of trauma.  

On VA psychiatric examination in September 2000, the 
veteran's history included alcohol dependence with blackouts 
and detox treatment on two occasions.  Current symptoms 
included anxiety, panic and sleep disturbance.  He described 
being depressed due to his health, poor finances and being 
out of work.  On examination, the veteran was polite and 
cooperative.  Speech was coherent and fluent.  Affect and 
mood were anxious.  He was alert and oriented times three.  
The diagnoses were alcohol abuse in remission and generalized 
anxiety disorder. 

A March 2001 response from the Social Security Administration 
shows that the veteran was not entitled to SSA or SSI 
benefits and that the administration had no medical records 
on file.


II.  Analysis

The veteran contends that he currently suffers from low back 
and psychiatric disabilities that were incurred during 
military service.  The Board finds that all relevant evidence 
relevant to the veteran's claims has been obtained; thus, 
these claims are ready for adjudication.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2000).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  A preexisting injury 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Post-traumatic stress disorder.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as in effect from March 7, 1997).

With regard to the claim for a low back disability, the 
service medical records contain only one relevant notation.  
In March 1973, the veteran was seen with what was described 
as a "back problem."  It was reported that he had been 
lifting weights and the impression was muscle soreness.  The 
remainder of the service medical records are silent regarding 
complaints, clinical findings or diagnoses of a low back 
problem much less a diagnosed disability.  The back was 
clinically evaluated as normal on the September 1974 
separation examination.  

Thereafter, the record is again silent regarding the back.  
In fact, when the veteran filed a service connection claim in 
August 1994 for injuries suffered during service, he did not 
make any reference to the low back.  Complaints proffered on 
VA orthopedic examination in November 1994 did not include 
the low back.  It was not until the current claim that the 
veteran first reported that he had strained his low back in 
service while working on an aircraft carrier.  He also 
reported having suffered numerous back injuries since 
service.  Of great importance is the fact that the VA 
examiner in September 2000 failed to find any objective 
evidence of residual low back trauma.  X-rays of the low back 
were normal.  In view of the complete absence of any 
inservice evidence of a chronic low back disability, with the 
first complaint of a chronic low back disability dating more 
than 25 years after service separation, and the absence of a 
chronic low back disability currently, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from a low back disability is 
found in the veteran's statements; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

With regard to the service connection claim for a psychiatric 
disability to include depression, generalized anxiety 
disorder and PTSD, the service medical records show that the 
veteran was treated in November 1972 for nervousness, stomach 
problems and anxiety after his aunt died.  He eventually was 
hospitalized for 4 days (but released at night) for extreme 
depression.  The veteran received counseling and Valium was 
administered to allow him to sleep.  Great improvement was 
shown and the veteran was released with a diagnosis of acute 
situational depression.  The remainder of the medical record 
is devoid of clinical findings much less a diagnosis of a 
psychiatric disorder during service.  Moreover, the veteran 
was clinically evaluated as normal psychiatrically upon 
separation in September 1974.  

Thereafter, the medical record is silent until the early 
1990s when the veteran was treated for depression and 
polysubstance abuse.  On recent VA psychiatric examinations, 
the diagnoses have been substance abuse, generalized anxiety 
disorder and depression.  The record is devoid of any basis 
upon which the Board could plausibly connect any current 
psychiatric disability (that was first manifest in the record 
many years after service in the 1990s) with any incident of 
the veteran's military service.  Moreover, there is no 
competent evidence of either an inservice stressor or a 
current diagnosis of PTSD.

The only evidence that would support the veteran's claim that 
he currently suffers from a psychiatric disability that is 
the result of service is found in the veteran's statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis or medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a psychiatric disability to include depression, 
generalized anxiety disorder and PTSD.  

With regard to the above claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the statement of the case issued in December 2000 
of the provisions of law relied on, the facts developed in 
the case, and of the reasoning used in reaching a decision on 
the issue in this case.  Written notice was also provided by 
the RO to the veteran in March 2001 as to the provisions of 
the VCAA and what was being done in this regard relative to 
the veteran's claim.

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for psychiatric disability 
to include depression, generalized anxiety disorder and PTSD 
is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Several cases have been decided by the Court which impact 
significantly on claims for non-service connected pension 
benefits.  In Roberts v. Derwinski, 2 Vet. App. 387 (1992), 
the Court held that each disability in a pension case must be 
assigned a percentage rating, that the RO should discuss the 
diagnostic codes used in denying a claim, and that a rating 
decision may not be based on an examination which was 
conducted before all relevant evidence was gathered.  In this 
case, each of the above elemental points of development is 
lacking.  Private and VA medical records show treatment for 
additional disabilities beyond those which were noted by 
rating action in October 2000, assigned a percentage rating, 
and evaluated under a Diagnostic Code.  

In the case of Brown v. Derwinski, 2 Vet. App. 444 (1992), 
the Court held that a pension claim must be considered under 
both the average person, 38 U.S.C.A. § 1502(a), 38 C.F.R. 
§ 4.15; and the unemployability standards, 38 C.F.R. 
§§ 3.321, 4.17.  As all of the veteran's disabilities have 
not been rated, complete development in conformity with the 
salient points discussed in Roberts and Brown must be 
accomplished.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103.  The duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
On the veteran's substantive appeal, he indicated that he was 
currently receiving treatment for the disabilities at issue 
at the Allen Park VA medical center.  All available treatment 
records should be obtained from all available sources to 
include those from the Allen Park VAMC.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the veteran 
a complete list of health care providers 
where he has received treatment in recent 
years.  Thereafter, the RO should obtain 
legible copies of all treatment records 
that have not already been obtained to 
include those from the Allen Park VA 
medical center.  All records must be 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
and all necessary special evaluations to 
include psychiatry, orthopedic and 
cardiology examinations to determine the 
nature and extent of all disabilities 
present.  It is imperative that all 
examiners review the claims folder prior 
to the examinations.  All indicated tests 
should be accomplished, all examinations 
must contain diagnoses, and all 
disabilities should be evaluated in 
relation to their history.  Up-to-date 
employment information, to include any 
recent attempts to secure employment, 
should be elicited from the veteran.  
Each examiner should render an opinion as 
to what effect the disabilities found 
have on the veteran's ability to work and 
state whether the veteran's disability 
conditions are susceptible to improvement 
through appropriate treatment.  In 
particular, the effect of pain on 
employability should be discussed.  The 
factors upon which the medical opinions 
are based must be set forth.

4.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  The case should be reviewed by the RO 
and a rating action prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned each 
disability.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes a recitation of the percentage 
rating for each diagnosed disability; 
which cites the appropriate diagnostic 
codes and provides a discussion of their 
applicability to the veteran's 
disabilities; and which discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a), 38 C.F.R. §§ 3.321, 
4.15, and 4.17) by which a permanent and 
total disability rating for pension 
purposes may be assigned.  The veteran 
should also be provided with the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If he fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The RO 
should also include a copy of the 
letter(s) notifying the veteran of the 
scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



